               Case 1:13-cr-00351-JSR Document 111 Filed 11/10/20 Page 1 of 1




    UNITED STATES DISTRICT COURT
                                                                                        .
    SOUTHERN DISTRICT OF NEW YORK


              ..         .
    --------------------------------------------                     ORDER
    UNITED STATE~

                                                                13       CR 351 (JSR)
                   vs.



Luperio Naranjo
    ---------~                          -   -   - -~




    Io: U.S. Marshals Office




                             It is hereby ordered :

    that defendant, Luperio Naranjo

    , Reg# (68305 ) -054, be released from custody, The U.S. Marshals are to release the defendant
                                                       '
    unless any pending warrants, detainers or other issues are encountered.
